        Case 1:20-cv-02479-CAP Document 1 Filed 06/11/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

DARRELL E. JOHNSON, JR.                     :
                                            :
      Plaintiff,                            :        CIVIL ACTION FILE
                                            :        NO. __________________
v.                                          :
                                            :
CHAPMAN’S GARAGE, LLC                       :
AND JAMES CHAPMAN,                          :
                                            :
     Defendants.                            :
_______________________________             :

        COMPLAINT FOR UNPAID OVERTIME WAGES,
LIQUIDATED DAMAGES, UNJUST ENRICHMENT AND REASONABLE
      ATTORNEY’S FEES AND EXPENSES OF LITIGATION

      COMES NOW PLAINTIFF DARRELL E. JOHNSON, JR. and asserts his

claims against Defendants CHAPMAN’S GARAGE, LLC and JAMES

CHAPMAN (collectively “Defendants”) under the Fair Labor Standards Act, 29

U.S.C. § 201 et seq., to recover unpaid overtime wages, liquidated damages, and

reasonable attorneys’ fees and expenses, showing this Honorable Court as follows:

                        JURISDICTION AND VENUE

                                       1.

      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331. This

Court also has jurisdiction pursuant to 29 U.S.C. § 201 et seq., the Fair Labor

Standards Act (“FLSA”), and 28 U.S.C. § 1367.


                                       Page 1 of 9
         Case 1:20-cv-02479-CAP Document 1 Filed 06/11/20 Page 2 of 9




                                           2.

      Pursuant to 28 U.S.C. § 1391, venue is proper in this judicial district as the

Defendants reside herein, and the events or omissions giving rise to the claims

described herein occurred in this judicial district.

                                      PARTIES

                                           3.

      Plaintiff Darrell E. Johnson, Jr. (“Mr. Johnson”) is an individual who was

employed by Defendants as a service technician.         At all material times, Mr.

Johnson was an “employee” of Defendants as that term is defined at 29 U.S.C.

§203(e)(1). During his employment, Defendants failed to pay Mr. Johnson a

premium of at least one and one half times his regular rate of pay for each hour he

worked above 40 in a given workweek.

                                           4.

      Defendant Chapman’s Garage, LLC is a domestic limited liability company

subject to the jurisdiction of this Court.        At all relevant times, Defendant

Chapman’s Garage, LLC has been an “employer” within the meaning of the FLSA,

29 U.S.C. § 203(d). Defendant Chapman’s Garage, LLC may be served with

process upon its Registered Agent, James Chapman, 1257 Henrico Road, Conley,

Georgia 30288, or wherever he may be found.




                                          Page 2 of 9
        Case 1:20-cv-02479-CAP Document 1 Filed 06/11/20 Page 3 of 9




                                        5.

      Defendant JAMES CHAPMAN is an individual subject to the jurisdiction of

this Court. At all relevant times, Defendant Chapman was an “employer” within

the meaning of the FLSA, 29 U.S.C. § 203(d). At all relevant times, Mr. Chapman

directly supervised Mr. Johnson and was involved in the day-to-day operation of

Chapman’s Garage, LLC. Mr. Chapman may be served with process at 1257

Henrico Road, Conley, Georgia 30288, or wherever he may be found.

                                        6.

      At all material times during his employment, Mr. Johnson was engaged in

commerce as Defendants’ employee in that he handled goods, equipment and

supplies which were used and transported in interstate commerce.

                                        7.

      At all material times during Plaintiff’s employment, Defendants were an

enterprise engaged in engaged in commerce or in the production of goods for

commerce, having handled automotive goods, equipment and supplies which were

used and transported in interstate commerce.

                                        8.

      At all material times during since 2017, Defendants had two more

employees engaged in commerce.




                                       Page 3 of 9
        Case 1:20-cv-02479-CAP Document 1 Filed 06/11/20 Page 4 of 9




                                       9.

      Since 2017, Defendants had two or more employees handling, selling or

otherwise working on goods, automotive/trucking equipment or related materials

that have been moved and produced for commerce by any person.

                                      10.

      During each year since 2017, Defendants have been an “enterprise engaged

in commerce or in the production of goods for commerce,” as defined by 29 U.S.C.

§203(s)(1).

                                      11.

      At all times material hereto, Mr. Johnson was not exempt from the overtime

pay requirements of the FLSA.

                                    FACTS

                                      12.

      Mr. Johnson was formerly employed by Defendants as a diesel truck service

technician.

                                      13.

      As an employee of Defendants, Mr. Johnson reported to and was directly

supervised and paid by Defendant Chapman.




                                      Page 4 of 9
         Case 1:20-cv-02479-CAP Document 1 Filed 06/11/20 Page 5 of 9




                                         14.

      As an employee of Defendants, Mr. Johnson frequently worked in excess of

40 hours per workweek, and Defendants paid him weekly for his services.

                                         15.

      Defendants claim to have paid Mr. Johnson thirty (30%) percent of each

service hour he work and/or billed to Defendants’ customers.

                                         16.

      Defendants did not pay Mr. Johnson at least one and one-half times his

regular rate of pay for each hour worked over 40 hours during any given

workweek.

                                         17.

      Defendants failed to properly compensate Mr. Johnson for all overtime

hours worked at a rate of one and one-half times his regular rate of pay.

                                         18.

      While Mr. Johnson was employed by Defendants, Defendants regularly

withheld certain amounts from Mr. Johnson’s weekly wages for the purchase and

use of certain power tools to service and maintain its customers’ trucks.




                                        Page 5 of 9
         Case 1:20-cv-02479-CAP Document 1 Filed 06/11/20 Page 6 of 9




                                    COUNT I

                VIOLATION OF SECTION 207 OF THE FLSA
                     (UNPAID OVERTIME WAGES)

                                       19.

      Plaintiff restates the allegations contained in Paragraphs 1-18 of his

Complaint as is fully set forth.

                                       20.

      At all material times, Mr. Johnson was a non-exempt employee of

Defendants.

                                       21.

      Mr. Johnson regularly worked in excess of 40 hours per workweek for

Defendants, but Defendants failed to properly compensate him at a rate of at least

one and one half times his regular rate of pay for each hour worked in excess of 40

hours in every workweek.

                                       22.

      Defendants knew or should have known that the FLSA applied to Mr.

Johnson, and that they had a duty to ensure they paid Mr. Johnson at least one and

one-half times his regular rate of pay for each hour he worked over 40 in a given

workweek.




                                       Page 6 of 9
         Case 1:20-cv-02479-CAP Document 1 Filed 06/11/20 Page 7 of 9




                                        23.

       Defendants willfully failed to properly compensate Mr. Johnson for the

hours he worked in excess of 40 hours each workweek.

                                        24.

       As a result of Defendants’ willful failure to pay Mr. Johnson any overtime

wages, Mr. Johnson is entitled to an award of back pay in the amount of one and

one half times his regular rate of pay for each uncompensated hour he worked over

40 in any given workweek for which Defendants did not compensate him at the

statutory rate.

                                        25.

       Said willful violations give rise to a claim for liquidated damages in an

amount equal to the unpaid compensation, and reasonable attorneys’ fees and

expenses of litigation, pursuant to 29 U.S.C. § 216.

                                    COUNT II

   UNJUST ENRICHMENT/IMPROPER DEDUCTIONS FROM WAGES

                                        26.

       Plaintiff restates the allegations contained in Paragraphs 1-25 of his

Complaint as is fully set forth.




                                        Page 7 of 9
         Case 1:20-cv-02479-CAP Document 1 Filed 06/11/20 Page 8 of 9




                                         27.

      During his employment with Defendants, Defendants charged and withheld

from Plaintiff’s weekly wages certain amounts to cover the cost of purchased tools

and related items Plaintiff used to perform his duties for Defendants.

                                         28.

      Defendants have been unjustly enriched by improperly charging or

otherwise withholding from Plaintiff’s wages more than the price of the tools and

related items he used to perform work for Defendants.

                                         29.

      Plaintiff has been harmed in an amount to be specifically proven at trial.

      WHEREFORE, Plaintiff requests:

      (a)     that his Complaint be read and considered;

      (b)     that service of process issue against Defendants as authorized by law;

      (c)     that the Court declare that Defendants have violated Plaintiff’s rights

under the overtime wage provisions of the FLSA;

      (d)     that the Court award Plaintiff the value of his unpaid overtime wages;

        (e)   that the Court award Plaintiff liquidated damages as authorized by the

FLSA;

      (f)     that the Court award Plaintiff compensatory damages in the amount

by which Defendants were unjustly enriched at Plaintiff’s expense;


                                         Page 8 of 9
        Case 1:20-cv-02479-CAP Document 1 Filed 06/11/20 Page 9 of 9




      (g)   that the Court award Plaintiff his expenses of litigation, including his

reasonably-incurred attorney’s fees as authorized by the FLSA; and

      (h)   that the Court award such other further relief this Court deems just,

equitable and proper.

                                      Respectfully submitted,

                                      /s/ Dean R. Fuchs
                                      DEAN R. FUCHS
                                      Georgia Bar No. 279170
                                      Attorney for Plaintiff

SCHULTEN WARD TURNER & WEISS, LLP
260 Peachtree Street, N.W.
Suite 2700
Atlanta, GA 30303
(404) 688-6800
(404) 688-680 facsimile
d.fuchs@swtwlaw.com




                                       Page 9 of 9
